      Case 5:18-cv-04826-BLF Document 37 Filed 04/12/19 Page 1 of 10



 1   John Kevin Crowley (Bar No.
                               No. 88189)
                                   88189)
     ATTORNEY AT LAW  LAW
 2   125
     125 S. Market Street, Suite 1200
                                 1200
     San Jose, California 95113
 3   Telephone: (408) 288-8100
     Facsimile:   (408) 288-9409
     Facsimile: (408)   288-9409
 4   e-mail: jkclaw@pacbell.net
             jkclaw@pacbell.net
 5   Attorney for Plaintiffs
     JESSICA DOMINGUEZ INDIVIDUALLY
 6   AND JESSICA DOMINGUEZ AS GUARDIAN
 7   AD LITEM FOR JAD (1), JAD (2)
     AND JAD (3)
 8
 9
10                              UNITED
                                UNITED STATES DISTRICT COURT

11                             NORTHERN
                               NORTHERN DISTRICT OF CALIFORNIA
                                                    CALIFORNIA
12
13
     JESSICA DOMINGUEZ INDIVIDUALLY                  Case No.: 5:18-cv-04826
                                                               5:18-cv-04826
14   AND JESSICA DOMINGUEZ AS
15   GUARDIAN AD LITEM FOR
                       FOR JAD
                           JAD (1),
                               (1), JAD
                                    JAD               AMENDED COMPLAINT FOR:
     (2) AND JAD
             JAD (3),
                 (3),
16                                           (1) VIOLATION OF CIVIL RIGHTS (42
                 Plaintiffs,
                 Plaintiffs,                 U.S.C  §1983);
                                             U.S.0 §1983);
17                                           (2) VIOLATION OF CIVIL RIGHTS
                                                                     RIGHTS
18        vs.
          VS.                                (CAL. CIVIL CODE §52.1);
                                             (3) ACT OF VIOLENCE MOTIVATED
                                                                   MOTIVATED
19   CITY
     CITY OF SAN JOSE,
                   JOSE, SAN
                          SAN JOSE
                               JOSE POLICE
                                     POLICE BY
                                             BY RACIAL
                                                 RACIAL BIAS
                                                         BIAS (CAL. CIVIL CODE
     DEPARTMENT,
     DEPARTMENT, MICHAEL
                      MICHAEL PINA,      AND §51.7)
                                 PINA, AND
20   DOE
     DOE POLICE OFFICERS 2 through
                              through 5,
                                      5,
21                                           JURY TRIAL DEMANDED
              Defendants.
              Defendants.
22
23
            Plaintiffs, JESSICA DOMINGUEZ INDIVIDUALLY AND JESSICA
                                                           JESSICA DOMINGUEZ
                                                                   DOMINGUEZ
24
25                        FOR JAD
     AS GUARDIAN AD LITEM FOR JAD (1),
                                   (1), JAD
                                        JAD (2)
                                             (2) AND
                                                 ANDJAD
                                                     JAD(3),
                                                         (3),hereby
                                                              herebydemand
                                                                     demandaatrial
                                                                              trial

26   by jury on all claims set forth
                               forth herein,
                                     herein, and
                                             and allege
                                                 allegeas
                                                        asfollows:
                                                           follows:

27                                      INTRODUCTION

28          1.
            1.       This case concerns
                     This case  concerns the
                                          the shooting
                                               shooting death
                                                         death ofofJACOB
                                                                     JACOBARTURO
                                                                           ARTURO

     AMENDED COMPLAINT FOR VIOLATION
                           VIOLATION OF
                                     OF CIVIL
                                        CIVIL RIGHTS
                                              RIGHTS (42
                                                      (42 U.S.C.
                                                          U.S.C.§1983)
                                                                 §1983)          11
      Case 5:18-cv-04826-BLF Document 37 Filed 04/12/19 Page 2 of 10



 1   DOMINGUEZ,
     DOMINGUEZ, aa 33-year old Mexican-American man who was shot one time and
                                                                          and killed
                                                                              killed
 2   by San Jose Police officers.
                        officers.
 3          2.     Jacob’s          his three
                   Jacob's wife and his  three children
                                               children bring
                                                        bring claims
                                                              claims for
                                                                      forviolations
                                                                          violations of
                                                                                      ofJacob's
                                                                                         Jacob’s
 4   civil rights and his wrongful
                          wrongful death.
                                   death.
 5                                          JURISDICTION
 6          3.     This Court has jurisdiction
                                  jurisdiction over
                                               over this
                                                     this action
                                                          action pursuant
                                                                 pursuantto
                                                                          to28
                                                                             28U.S.C.
                                                                               U.S.C.§§
                                                                                      §§1331
                                                                                         1331
 7   and
     and 1343,
         1343, because
               because the
                       the action
                           action arises
                                  arises under
                                         under 42
                                               42 U.S.C.
                                                  U.S.C. §1983. Venue is
                                                         §1983. Venue  is proper
                                                                          proper in
                                                                                  inthis
                                                                                     this
 8                                 events giving
     judicial district because the events giving rise
                                                 rise to
                                                      to the
                                                         the claims
                                                             claims occurred
                                                                    occurred within
                                                                             within the
                                                                                     the district.
                                                                                         district.
 9
                                               PARTIES
                                               PARTIES
10
            4.     Plaintiff,
                   Plaintiff, JESSICA
                              JESSICA DOMINGUEZ,
                                      DOMINGUEZ,isis the wife of
                                                     the wife  ofJACOB
                                                                  JACOBARTURO
                                                                        ARTURO
11
     DOMINGUEZ
     DOMINGUEZ and
               and the
                   the mother of Jacob's minor children,
                                 Jacob’s minor children, and
                                                         and is
                                                              is the
                                                                  the legal
                                                                       legalguardian
                                                                             guardianfor
                                                                                      for
12
     them, and brings this action both
                                  both on
                                       on her
                                          her own
                                              own behalf,
                                                  behalf, and
                                                          and as
                                                              asguardian
                                                                 guardianon
                                                                          onbehalf
                                                                             behalfofofJAD
                                                                                        JAD
13
     (1), JAD (2) AND
                  AND JAD
                      JAD (3).
                          (3).
14
            6.     JESSICA DOMINGUEZ INDIVIDUALLY AND
                                                  AND JESSICA
                                                      JESSICA DOMINGUEZ
                                                              DOMINGUEZ AS
                                                                        AS
15
     GUARDIAN
     GUARDIAN AD
              AD LITEM
                 LITEM FOR JAD (1), JAD (2)
                                        (2) AND
                                            AND JAD
                                                JAD (3)
                                                     (3) are
                                                         are the
                                                              the surviving
                                                                   surviving heirs
                                                                             heirs of
                                                                                    of
16
     JACOB ARTURO DOMINGUEZ.
                  DOMINGUEZ.
17
            7.     Defendant, CITY OF SAN JOSE, is a municipal
                                                     municipal corporation
                                                               corporation located
                                                                            located in
                                                                                     in the
                                                                                         the
18
     County
     County of
            of Santa
               Santa Clara,
                     Clara, State
                            State of California. The
                                  of California.  The CITY
                                                       CITY OF
                                                            OFSAN
                                                               SANJOSE
                                                                   JOSE maintains
                                                                         maintains aa
19
     police department, which acts
                              acts as
                                   as its
                                       its agent
                                           agent in
                                                  in the
                                                      thearea
                                                         areaof
                                                              oflaw
                                                                 lawenforcement.
                                                                     enforcement.
20
            8.     Defendant,
                   Defendant, MICHAEL
                              MICHAEL PINA,
                                      PINA, is an individual and is employed
                                                                    employed as aa police
                                                                                   police
21
     officer by the CITY OF SAN JOSE,
                                JOSE, and
                                      and at
                                          at all
                                             all times
                                                  times relevant
                                                         relevant to
                                                                   to the
                                                                       the incident
                                                                            incidentdescribed
                                                                                    describedinin
22
23   this complaint was acting in the
                                  the course
                                      course and
                                             and scope
                                                 scope of
                                                       of that
                                                           thatemployment
                                                                employment and
                                                                            andwas
                                                                               wasacting
                                                                                   acting

24   under color of law.
                    law.

25          9.     On or about February 13,
                                        13, 2018,
                                            2018, aa written
                                                     written demand
                                                             demandfor
                                                                    forreports
                                                                        reportsand
                                                                                andrecords
                                                                                    records

26   was submitted to the San
                          San Jose
                              Jose Police
                                   Police Department
                                          Department pursuant
                                                     pursuant to
                                                               tothe
                                                                  thePublic
                                                                     PublicRecords
                                                                            RecordsAct,
                                                                                    Act,

27   related
     related to the shooting
                    shooting death
                             death of
                                   of JACOB
                                       JACOB A.
                                             A.DOMINGUEZ
                                                DOMINGUEZ on
                                                           onor
                                                              orabout
                                                                 aboutSeptember
                                                                       September15,
                                                                                 15,

28   2017 at or near Pentencia Creek Road and White Road, in the City of San Jose. Said
                                                                                    Said

     AMENDED COMPLAINT FOR VIOLATION
                           VIOLATION OF
                                     OF CIVIL
                                        CIVIL RIGHTS
                                              RIGHTS (42
                                                      (42 U.S.C.
                                                          U.S.C.§1983)
                                                                 §1983)                          2
      Case 5:18-cv-04826-BLF Document 37 Filed 04/12/19 Page 3 of 10



 1   request was denied by the City
                               City of
                                    of San
                                       San Jose
                                           Jose Police
                                                PoliceDepartment.
                                                       Department.
 2          10.
            10.      Upon
                     Upon information
                          information and
                                      and belief,
                                          belief, each
                                                  each of the parties named
                                                                      named as
                                                                            as aa Defendant
                                                                                  Defendant
 3   was acting as the agent,
                       agent, servant
                              servant and
                                      and employee
                                          employee of
                                                   of the
                                                       the remaining
                                                            remainingsuch
                                                                      suchDefendants
                                                                          Defendantsand
                                                                                     and
 4   was acting within
     was acting within the course
                           course and
                                  and scope
                                      scope of
                                            of such
                                                such agency
                                                      agency and
                                                              andemployment,
                                                                  employment, with
                                                                              with the
                                                                                    the
 5   knowledge,
     knowledge, permission,
                permission, and
                            and consent
                                consent of each other
                                                other and
                                                      and of
                                                          of the
                                                              theremaining
                                                                  remainingDefendants,
                                                                            Defendants,
 6   and for the benefit of all or one or more
                                          more of
                                               of those
                                                  those parties
                                                        parties referred
                                                                referred to
                                                                          to as
                                                                             asDefendants.
                                                                                Defendants.
 7          11.
            11.      Plaintiffs are informed and believe
                                                 believe that
                                                         that when
                                                              when the
                                                                    the Defendants
                                                                        Defendants perpetrated
                                                                                    perpetrated
 8   all or some
     all or  some of
                   of the
                       theacts,
                           acts,conduct
                                 conductand/or
                                         and/or omissions
                                                 omissions alleged
                                                            alleged herein,
                                                                    herein, each
                                                                            each of
                                                                                 of them
                                                                                     them
 9
     individually,
     individually, or
                   or through
                      through their authorized agents, servants, employees, or both,
                                                                               both, knew
                                                                                     knew of
                                                                                          of
10
     such
     such acts, conduct and omissions,
                            omissions, and/or
                                       and/or knowingly
                                              knowingly acquiesced
                                                        acquiesced in, and/or
                                                                       and/or aided
                                                                              aided and
                                                                                    and
11
     abetted, and/or knowingly accepted the benefits
                                            benefits of
                                                     of the
                                                         the same.
                                                              same.Plaintiffs
                                                                    Plaintiffsare,
                                                                               are,therefore,
                                                                                    therefore,
12
     informed
     informed and believe that,
              and believe that, by
                                by reason
                                    reason of
                                           of the
                                               theforegoing,
                                                    foregoing,Defendants
                                                               Defendants are
                                                                           arejointly
                                                                               jointlyand
                                                                                       and
13
     severally liable to Plaintiffs for such damages suffered
                                                     suffered as
                                                              as alleged
                                                                 alleged herein.
                                                                         herein.
14
                                               FACTS
15
            12.
            12.      On or about
                     On or  about September
                                   September 15,
                                              15, 2017,
                                                   2017, JACOB
                                                          JACOB A.A.DOMINGUEZ
                                                                     DOMINGUEZ was
                                                                                was
16
     operating
     operating a KIA Sorento SUV. As he
                                     he approached
                                        approached the
                                                   the intersection
                                                        intersection of
                                                                     of Pentencia
                                                                        Pentencia Creek
                                                                                  Creek
17
     Road
     Road and
          and White Road in the City
              White Road        City of
                                     of San
                                        San Jose,
                                            Jose, he
                                                  he was
                                                     was accosted
                                                          accosted by
                                                                   by unidentified
                                                                       unidentified and
                                                                                    and
18
     unmarked
     unmarked vehicles
              vehicles which
                       which blocked
                             blocked his
                                     his egress
                                         egress and
                                                and access
                                                    access and stopped him
                                                           and stopped him in
                                                                            in the
                                                                                the
19
     intersection.
     intersection.
20
            13.
            13. Unbeknownst
                Unbeknownstto
                            to JACOB
                               JACOB A. DOMINGUEZ, the
                                     A. DOMINGUEZ,          of San
                                                   the City of San Jose
                                                                    Jose Police
                                                                          Police
21
     Department
     Department and the City of San Jose Police Officers,
                                                Officers, without
                                                          without police
                                                                  police sirens,
                                                                         sirens, emergency
                                                                                 emergency
22
23   lights or identification markings of any kind on
                                                   on their
                                                       their vehicles,
                                                             vehicles, were
                                                                       were in
                                                                             in pursuit
                                                                                pursuit of
                                                                                        of JACOB
                                                                                            JACOB

24                                  cause or
     A. DOMINGUEZ, lacking probable cause or legal
                                              legal justification,
                                                     justification, approached
                                                                     approached the
                                                                                 thevehicle
                                                                                     vehicle

25   then and there occupied
                    occupied by
                             by JACOB
                                JACOB A.
                                      A. DOMINGUEZ
                                         DOMINGUEZand
                                                   andwithout
                                                      withoutnotification,
                                                              notification,warning,
                                                                            warning,

26   identification,
     identification, instruction,
                     instruction, or probable cause, approached
                                  or probable        approached the
                                                                the occupied
                                                                    occupied KIA
                                                                             KIA Sorento
                                                                                  Sorento

27   SUV
     SUV and thereupon shot and killed
                                killed JACOB
                                       JACOB A.
                                             A. DOMINGUEZ,
                                                DOMINGUEZ, who
                                                           who had
                                                               had presented
                                                                   presented no
                                                                             no

28   facts justifying the use of deadly force by the government
                                                     government agents.
                                                                agents.

     AMENDED COMPLAINT FOR VIOLATION
                           VIOLATION OF
                                     OF CIVIL
                                        CIVIL RIGHTS
                                              RIGHTS (42
                                                      (42 U.S.C.
                                                          U.S.C.§1983)
                                                                 §1983)                       3
      Case 5:18-cv-04826-BLF Document 37 Filed 04/12/19 Page 4 of 10



 1          14.
            14.    JACOB
                   JACOB A. DOMINGUEZ
                            DOMINGUEZ was     under arrest
                                      was not under arrest and
                                                           and was
                                                               was never
                                                                    never aalethal
                                                                             lethal
 2   threat to the police
                   police officers
                          officers or
                                   oranyone
                                      anyoneelse;
                                             else;JACOB
                                                   JACOBA.
                                                         A.DOMINGUEZ
                                                            DOMINGUEZnever
                                                                      neverthreatened
                                                                            threatened
 3   the use of force
                 force on
                       on himself
                          himself or
                                   oranother.
                                      another.JACOB
                                               JACOBA.
                                                     A.DOMINGUEZ
                                                        DOMINGUEZhad
                                                                  hadhis
                                                                      hishands
                                                                          handsraised
                                                                                raised
 4   above
     above the steering wheel when defendant MICHAEL PINA put
                                                          put one
                                                              one bullet
                                                                  bullet through
                                                                          through the
                                                                                   the
 5   driver’s
     driver's side window into
              side window           left side
                          into the left   side jaw
                                                jawarea
                                                    areaofofJACOB
                                                             JACOBA.A.DOMINGUEZ,
                                                                       DOMINGUEZ,which
                                                                                  which
 6   described
     described wrongful,
               wrongful, unreasonable
                         unreasonableand  excessive force
                                      and excessive       caused JACOB
                                                    force caused  JACOB A.
                                                                         A.
 7   DOMINGUEZ
     DOMINGUEZtoto suffer
                   suffer fatal
                           fatal injuries.  ThePolice
                                 injuries. The  PoliceOfficers'
                                                       Officers’and
                                                                 andMICHAEL
                                                                     MICHAEL PINA's
                                                                              PINA’s
 8   conduct
     conduct amounted
             amountedto
                      to an extreme abuse
                         an extreme abuse of their
                                              their positions
                                                    positions of
                                                              of authority,
                                                                  authority, aa grossly
                                                                                 grossly
 9
     negligent performance of
                           of their
                              their duties,
                                    duties, and/or
                                            and/orintentional
                                                   intentionalmisconduct.
                                                              misconduct.
10
                      INCORPORATION OF PRELIMINARY
                                       PRELIMINARY ALLEGATIONS
11
            15.
            15.    Unless the context clearly indicates
                                               indicates otherwise,
                                                         otherwise, the
                                                                     the preliminary
                                                                         preliminaryallegations
                                                                                     allegations
12
     contained
     contained in paragraphs 1 through
                               through 14,
                                       14, inclusive,
                                            inclusive, shall
                                                       shall be
                                                              bedeemed
                                                                 deemedtotobe
                                                                            beincorporated
                                                                                incorporated
13
     herein
     herein by
            by reference,
               reference, as
                          as though
                             though fully
                                     fully set
                                           set forth
                                               forth at length
                                                        length in each
                                                                  each and
                                                                       and every
                                                                           every cause
                                                                                 cause of
                                                                                       of
14
     action set forth in this
                         this complaint.
                              complaint.
15
                                     FIRST
                                     FIRST CAUSE OF ACTION
                                                    ACTION
16
      [Action
      [Action by
              by Plaintiffs,
                  Plaintiffs, Jessica  Dominguezindividually
                              Jessica Dominguez    individuallyand
                                                                 andas
                                                                     asGuardian
                                                                        Guardianad
                                                                                 adLitem
                                                                                    Litem
17   for JAD(
         JAD( 1),
              1), JAD
                  JAD(2)(2)and
                            and JAD
                                JAD(3),
                                      (3),Minor
                                          MinorChildren,
                                                 Children,Against
                                                            AgainstDefendants,
                                                                    Defendants, and
                                                                                and Does
                                                                                    Does llII
18                 through V for Violation of Civil
                                                Civil Rights (42 U.S.C. §1983)]
                                                                        §1983)]

19                                              PARTIES
                                                PARTIES

20          16.
            16.    Plaintiffs,
                   Plaintiffs, Jessica
                               Jessica Dominguez
                                       Dominguez individually
                                                  individually and
                                                               and as
                                                                   as Guardian
                                                                      Guardian ad Litem for
                                                                                        for

21   JAD (1), JAD (2) AND JAD
                          JAD (3),
                              (3), Minor
                                   Minor Children,
                                         Children, bring
                                                   bring this
                                                          this claim
                                                               claim against
                                                                     against all
                                                                             allDefendants,
                                                                                 Defendants,

22   including Does II         V, inclusive.
                    ll through V,  inclusive.

23                                    VIOLATIONS CHARGED
24          17.
            17.    On    about September
                   On or about September 15, 2017,
                                             2017, in
                                                    in which
                                                       which San
                                                             San Jose
                                                                  Jose Police
                                                                        Police Officers,
                                                                                Officers,
25   defendant MICHAEL PINA, DOE 2, DOE 3,
                                        3, DOE
                                           DOE 44 and
                                                  and DOE    (hereinafter"Officers")
                                                      DOE 55(hereinafter  “Officers”)
26   did employ unreasonable
     did employ  unreasonable and
                              and excessive
                                   excessive force
                                              force ininthe
                                                          theencounter,
                                                               encounter,assessment,
                                                                           assessment,
27   investigation, apprehension, assault, shooting
                                           shooting and
                                                    and death
                                                        death of
                                                              of JACOB
                                                                 JACOB A.
                                                                       A.DOMINGUEZ
                                                                          DOMINGUEZatat
28
     AMENDED COMPLAINT FOR VIOLATION
                           VIOLATION OF
                                     OF CIVIL
                                        CIVIL RIGHTS
                                              RIGHTS (42
                                                      (42 U.S.C.
                                                          U.S.C.§1983)
                                                                 §1983)                      4
      Case 5:18-cv-04826-BLF Document 37 Filed 04/12/19 Page 5 of 10



 1   or within an automobile
                  automobile located
                              located at
                                      at or
                                         or near
                                             nearthe
                                                  theintersection
                                                      intersectionofofPentencia
                                                                       PentenciaCreek
                                                                                 CreekRoad
                                                                                       Road
 2   and White Road in the City of San Jose,
                                       Jose, under
                                             under the
                                                   the following
                                                        following circumstances:
                                                                  circumstances:
 3          18.
            18. The City of San Jose Police Officers,
                                            Officers, without
                                                      without probable
                                                              probable cause,
                                                                       cause, police
                                                                              police sirens,
                                                                                     sirens,
 4   emergency lights or identification markings of any
                                                    any kind
                                                        kind on
                                                             on their
                                                                their vehicles,
                                                                      vehicles, were
                                                                                were in
                                                                                      in pursuit
                                                                                         pursuit
 5   of JACOB A. DOMINGUEZ,
     of JACOB    DOMINGUEZ, who,     information and
                            who, on information  and belief,
                                                     belief, was
                                                             was operating
                                                                 operating aa KIA
                                                                              KIA
 6   Sorento SUV automobile. At about 7:00
                                      7:00 p.m.,
                                           p.m., as
                                                 as JACOB
                                                    JACOB A.
                                                          A. DOMINGUEZ
                                                             DOMINGUEZ approached
                                                                       approached
 7   the intersection of Pentencia Creek Road and White Road in the
                                                                the City
                                                                    City of
                                                                         of San
                                                                            San Jose,
                                                                                Jose, the
                                                                                      the
 8   unmarked
     unmarked and unidentified pursuit police vehicles, without notice,
                                                                notice, sirens
                                                                        sirens or
                                                                               or warning
                                                                                  warning of
                                                                                          of
 9
     any kind, surrounded the vehicle then and there occupied by JACOB
                                                                 JACOB A.
                                                                       A. DOMINGUEZ
                                                                          DOMINGUEZ
10
     and without notification,
                 notification, warning,
                               warning, identification,
                                         identification, instruction,
                                                          instruction, approached
                                                                        approached the
                                                                                    theoccupied
                                                                                        occupied
11
     KIA
     KIA Sorento
         Sorento SUV and thereupon discharged at least one bullet from a semi-automatic
                                                                         semi-automatic
12
     police rifle through the driver's side window
                              driver’s side window into
                                                    into the
                                                          the back
                                                              back of
                                                                   ofJACOB
                                                                      JACOBA.
                                                                           A.DOMINGUEZ's
                                                                              DOMINGUEZ’s
13
     head killing him, when there was presented
                                      presented no
                                                no material
                                                   material facts
                                                             factsjustifying
                                                                   justifyingthe
                                                                              theuse
                                                                                  useofoflethal
                                                                                          lethal
14
     or deadly force by the government
                            government agents.
                                       agents.
15
            19.
            19. JACOB
                JACOB A. DOMINGUEZ
                         DOMINGUEZ was not under
                                           under arrest
                                                 arrest and
                                                        and based
                                                             basedon
                                                                   oninformation
                                                                       information
16
     and
     and belief, was never a lethal
                              lethal threat
                                      threat to
                                              to the
                                                  the police
                                                       police officers
                                                               officersor
                                                                        oranyone
                                                                           anyoneelse;
                                                                                  else;JACOB
                                                                                        JACOBA.
                                                                                              A.
17
     DOMINGUEZ never threatened the use of force on himself
                                                    himself or
                                                            or another.
                                                               another.
18
            20. The Police Officers above-described
                                    above-described wrongful,
                                                    wrongful, unreasonable
                                                              unreasonableand
                                                                           andexcessive
                                                                               excessive
19
     use     force caused
     use of force  caused JACOB
                          JACOB A. DOMINGUEZ
                                   DOMINGUEZ to
                                              to suffer
                                                 suffer fatal injuries. The
                                                        fatal injuries.  ThePolice
                                                                             Police
20
     Officers’
     Officers' conduct
               conduct amounted
                       amounted to
                                 to an extreme abuse
                                    an extreme abuse of their
                                                         their positions
                                                               positions of
                                                                         of authority,
                                                                             authority, aa
21
     grossly negligent
             negligent performance
                       performance of their duties, and/or intentional
                                                           intentional misconduct
                                                                       misconduct and
                                                                                  and acted
                                                                                      acted
22
23   under
     under color     law totodeprive
           color of law       depriveJACOB
                                      JACOBARTURO
                                            ARTURO DOMINGUEZ
                                                    DOMINGUEZ of
                                                              of certain
                                                                  certain clearly-
                                                                           clearly-

24   established
     established Constitutional
                 Constitutional rights,
                                 rights, including
                                          including the
                                                     the right to be
                                                         right to  be free
                                                                        freefrom
                                                                              fromunreasonable
                                                                                   unreasonable

25   seizures
     seizures of the person and the
                                the right
                                    right to
                                           to be
                                              be free
                                                  free from
                                                        fromexcessive
                                                             excessiveforce
                                                                       forceby
                                                                             bypolice
                                                                                policeofficers,
                                                                                       officers,

26   as guaranteed by the Fourth Amendment to the United
                                                  United States
                                                         States Constitution.
                                                                Constitution.

27                                          DAMAGES

28          21..
            21     As the direct
                   As the direct and
                                 and proximate
                                      proximate result
                                                result of
                                                       of the
                                                           the conduct
                                                                conduct of
                                                                         ofthe
                                                                            theDefendants,
                                                                                Defendants,

     AMENDED COMPLAINT FOR VIOLATION
                           VIOLATION OF
                                     OF CIVIL
                                        CIVIL RIGHTS
                                              RIGHTS (42
                                                      (42 U.S.C.
                                                          U.S.C.§1983)
                                                                 §1983)                      5
      Case 5:18-cv-04826-BLF Document 37 Filed 04/12/19 Page 6 of 10



 1                                    the decedent's
     Plaintiffs have been deprived of the decedent’s care,
                                                     care, comfort,
                                                           comfort, society,
                                                                    society, protection,
                                                                             protection, love,
                                                                                          love,
 2   companionship,
     companionship, affection,
                    affection, solace,
                               solace, moral support, physical assistance in the
                                                                              the operation
                                                                                  operation
 3   and maintenance of the home, and financial
                                      financial support.
                                                support.
 4          22.           further direct
                    As a further  direct and
                                         and proximate
                                             proximate result
                                                        result of
                                                               of the
                                                                   theforegoing,
                                                                       foregoing,Plaintiffs
                                                                                  Plaintiffshave
                                                                                             have
 5   been generally damaged in a sum to be established according
                                                       according to
                                                                 to proof.
                                                                    proof.
 6          23.           further direct
                    As a further  direct and
                                         and proximate
                                             proximate result
                                                       result of
                                                              of the
                                                                  the death
                                                                       death of
                                                                              ofthe
                                                                                 thedeceased,
                                                                                     deceased,
 7   Plaintiffs
     Plaintiffs have incurred reasonable
                              reasonable and
                                         and necessary
                                              necessary expenses
                                                         expenses for
                                                                   fordecedent's
                                                                       decedent'sfuneral,
                                                                                  funeral,
 8   burial, and memorial services
                          services to
                                   to their
                                       their damage
                                             damage in
                                                     inan
                                                        anamount
                                                           amountaccording
                                                                  accordingtotoproof.
                                                                                proof.
 9
            24.     Plaintiffs
                    Plaintiffs are
                               are entitled
                                   entitled to    award of
                                            to an award of punitive
                                                           punitive damages
                                                                    damages as
                                                                            as against
                                                                               against the
                                                                                        the
10
     Defendants, because of
                         of their
                            their malicious
                                  malicious conduct.
                                            conduct.
11
            25.     Plaintiffs
                    Plaintiffs are
                               are entitled to an
                                   entitled to an award
                                                  award of
                                                        of attorney's
                                                           attorney’s fees
                                                                       feespursuant
                                                                            pursuanttoto42
                                                                                         42U.S.C.
                                                                                            U.S.C.
12
     §1988.
     §1988.
13
                                     SECOND CAUSE OF ACTION
14
      [Action
      [Action byby Plaintiffs,
                    Plaintiffs, Jessica  Dominguezindividually
                                Jessica Dominguez      individuallyand
                                                                    andasasGuardian
                                                                            GuardianadadLitem
                                                                                         Litem
15     for JAD
           JAD (1),
                  (1), JAD
                       JAD (2)
                           (2) AND
                                ANDJADJAD(3),
                                           (3),Minor
                                                MinorChildren,
                                                        Children,Against
                                                                  Against All
                                                                           AllDefendants,  and
                                                                              Defendants, and
16      Does
        Does llII through
                  through VV for
                              for Violation
                                  Violation of
                                             of Civil
                                                Civil Rights
                                                      Rights (California
                                                              (California Civil
                                                                          Civil Code
                                                                                Code §52.1)]
                                                                                     §52.1)]

17                                                 PARTIES
                                                   PARTIES

18          26.     Plaintiffs,
                    Plaintiffs, Jessica
                                Jessica Dominguez
                                        Dominguez individually
                                                   individually and
                                                                and as
                                                                    as Guardian
                                                                       Guardian ad Litem for
                                                                                         for

19   JAD (1), JAD (2) AND JAD
                          JAD (3),
                              (3), Minor
                                   Minor Children,
                                         Children, bring
                                                   bring this
                                                          this claim
                                                               claim against
                                                                     against all
                                                                             allDefendants,
                                                                                 Defendants,

20   including Does llII through
                          through V,
                                  V, inclusive.
                                      inclusive.
21                                      VIOLATIONS CHARGED
22          27.     On    about September
                    On or about September 15, 2017,
                                              2017, in
                                                     in which
                                                        which San
                                                              San Jose
                                                                   Jose Police
                                                                         Police Officers
                                                                                 Officers
23   MICHAEL
     MICHAEL PINA,
             PINA, DOE
                   DOE 2,
                       2, DOE
                          DOE 3, DOE 4 and DOE 5 while in the
                                                          the course
                                                              course and
                                                                     and scope
                                                                         scope of
                                                                               of
24   their employment with the City
                               City of
                                    of San
                                       San Jose,
                                            Jose, deprived
                                                   deprived JACOB
                                                             JACOBARTURO
                                                                  ARTURODOMINGUEZ
                                                                         DOMINGUEZ
25   of certain clearly-established
                clearly-established Constitutional
                                    Constitutional rights,
                                                   rights, including
                                                           including the right to
                                                                                to be
                                                                                   be free
                                                                                       freefrom
                                                                                             from
26   unreasonable
     unreasonable seizures
                  seizures of
                           of the person and the right
                                                 right to
                                                        to be
                                                           be free
                                                               free from
                                                                     fromexcessive
                                                                          excessive force
                                                                                     forceby
                                                                                           by
27   police
     police officers,
            officers, as guaranteed by
                      as guaranteed     the Fourth
                                    by the   Fourth Amendment
                                                    Amendment to the
                                                                  the United
                                                                       United States
                                                                               States
28
     AMENDED COMPLAINT FOR VIOLATION
                           VIOLATION OF
                                     OF CIVIL
                                        CIVIL RIGHTS
                                              RIGHTS (42
                                                      (42 U.S.C.
                                                          U.S.C.§1983)
                                                                 §1983)                        6
      Case 5:18-cv-04826-BLF Document 37 Filed 04/12/19 Page 7 of 10



 1   Constitution
     Constitution and     employ unreasonable
                  and did employ unreasonable and
                                              and excessive
                                                   excessive force
                                                              force ininthe
                                                                          theencounter,
                                                                              encounter,
 2   assessment,
     assessment, investigation,
                 investigation, apprehension,
                                apprehension, assault,
                                              assault, shooting
                                                       shooting and
                                                                and death    JACOB A.
                                                                    death of JACOB A.
 3   DOMINGUEZ
     DOMINGUEZatator
                   or within
                      within an automobile located
                             an automobile  located at    near the
                                                    at or near  the intersection
                                                                     intersection of
                                                                                  of
 4   Pentencia
     PentenciaCreek
               CreekRoad
                     Roadand
                          andWhite
                             White Road
                                   Road in
                                         in the City of San
                                            the City    San Jose,
                                                             Jose, in
                                                                    in violation
                                                                        violation of
                                                                                   of
 5   California Civil Code §52.1.
                           §52.1.
 6                                                 DAMAGES
 7          28.            direct and
                    As the direct and proximate
                                      proximate result
                                                result of
                                                       of the
                                                           the foregoing,
                                                                foregoing, Plaintiffs
                                                                           Plaintiffs have
                                                                                      have been
                                                                                           been
 8   deprived     the decedent's
     deprived of the   decedent’s care,
                                   care, comfort,
                                          comfort,society,
                                                   society,protection,
                                                            protection,love,
                                                                         love,companionship,
                                                                               companionship,
 9   affection, solace, moral support, physical assistance in the
                                                              the operation
                                                                  operation and
                                                                            and maintenance
                                                                                maintenance
10   of the home, and financial
                      financial support.
                                support.
11
            29.           further direct
                    As a further  direct and
                                         and proximate
                                             proximate result
                                                        result of
                                                               of the
                                                                   theforegoing,
                                                                       foregoing,Plaintiffs
                                                                                  Plaintiffshave
                                                                                             have
12
     been generally damaged in a sum to be established according
                                                       according to
                                                                 to proof.
                                                                    proof.
13
            30.           further direct
                    As a further  direct and
                                         and proximate
                                             proximate result
                                                       result of
                                                              of the
                                                                  the death
                                                                       death of
                                                                              ofthe
                                                                                 thedeceased,
                                                                                     deceased,
14
     Plaintiffs
     Plaintiffs have incurred reasonable
                              reasonable and
                                         and necessary
                                              necessary expenses
                                                         expenses for
                                                                   fordecedent's
                                                                       decedent'sfuneral,
                                                                                  funeral,
15
     burial, and memorial services to their damage in an amount
                                                         amount according
                                                                according to
                                                                           to proof.
                                                                              proof.
16
            31.     Pursuant
                    Pursuant to
                             to California Civil Code §52, Plaintiffs
                                                           Plaintiffs are
                                                                      are entitled
                                                                          entitled to
                                                                                    to an
                                                                                        anaward
                                                                                           award
17
     of statutory damages in an amount up to three times
                                                   times the
                                                         the amount
                                                             amount of
                                                                    of actual
                                                                       actual damages.
                                                                              damages.
18
            32.     Pursuant
                    Pursuant to
                             to California Civil Code §52, Plaintiffs
                                                           Plaintiffs are
                                                                      are entitled
                                                                          entitled to
                                                                                    to an
                                                                                        anaward
                                                                                           award
19
     of attorney’s fees.
        attorney's fees.
20
                                    THIRD CAUSE OF ACTION
21
       [Action by Plaintiffs, Jessica Dominguez
                                       Dominguez individually
                                                   individually and
                                                                 and as
                                                                     as Guardian
                                                                         Guardianad
                                                                                  adLitem
                                                                                      Litem
22   for JAD (1), JAD (2) AND JAD (3), Minor Children,
                                                 Children, Against
                                                            Against Defendants,
                                                                    Defendants,and
                                                                                 andDoes
                                                                                       DoesI I
      through V for Violation
                     Violation of
                                of Civil
                                   Civil Rights
                                         Rights Against
                                                Against All
                                                         All Defendants
                                                             DefendantsforforCommitting
                                                                             CommittingAn An
23          Act of Violence Motivated
                             Motivated byby Racial
                                            Racial Bias
                                                   Bias (California
                                                         (CaliforniaCivil
                                                                    CivilCode
                                                                           Code§51.7)]
                                                                                §51.7)]
24                                                 PARTIES
                                                   PARTIES
25          33.     Plaintiffs,
                    Plaintiffs, Jessica
                                Jessica Dominguez
                                        Dominguez individually
                                                   individually and
                                                                and as
                                                                    as Guardian
                                                                       Guardian ad Litem for
                                                                                         for
26   JAD (1), JAD (2) AND JAD
                          JAD (3),
                              (3), Minor
                                   Minor Children,
                                         Children, bring
                                                   bring this
                                                          this claim
                                                               claim against
                                                                     against all
                                                                             allDefendants,
                                                                                 Defendants,
27
     including Does llII through
                          through V,
                                  V, inclusive.
                                      inclusive.
28
     AMENDED COMPLAINT FOR VIOLATION
                           VIOLATION OF
                                     OF CIVIL
                                        CIVIL RIGHTS
                                              RIGHTS (42
                                                      (42 U.S.C.
                                                          U.S.C.§1983)
                                                                 §1983)                       7
      Case 5:18-cv-04826-BLF Document 37 Filed 04/12/19 Page 8 of 10



 1                                   VIOLATIONS CHARGED
 2          34.    California Civil Code §51.7 provides that
                                                        that all
                                                             all Californians
                                                                 Californians have
                                                                              have the
                                                                                    the right
                                                                                         rightto
                                                                                               to
 3   be      from violence
     be free from violence committed
                           committed against
                                     against their
                                             their person
                                                   person on account of their
                                                          on account     their race
                                                                                race or
                                                                                     or
 4   ethnicity.
     ethnicity.
 5          35.    The shooting of JACOB
                                   JACOB ARTURO
                                         ARTURO DOMINGUEZ
                                                DOMINGUEZ was
                                                          was motivated
                                                              motivatedin
                                                                        inpart
                                                                           partby
                                                                                by
 6   racial
     racial bias.  Based on
            bias. Based   oninformation
                             information and
                                          andbelief,
                                              belief,Officers
                                                      OfficersMICHAEL
                                                              MICHAEL PINA
                                                                      PINA and
                                                                            and DOES
                                                                                DOES IIII
 7   through
     through V, harbor an internal
                           internal bias
                                    bias against
                                         against Mexican-Americans,
                                                 Mexican-Americans, which causes
                                                                          causes them
                                                                                 them to
                                                                                       to
 8   perceive
     perceive Mexican-Americans like JACOB ARTURO DOMINGUEZ as being
                                                               being more
                                                                     more likely
                                                                           likely
 9
     to commit a criminal act and being
                                  being more
                                        more dangerous
                                             dangerous than
                                                        than persons
                                                             persons of
                                                                     of other
                                                                        other races.
                                                                               races.
10
            36.    This sort of
                   This sort  of racial
                                   racialbias,
                                           bias,while
                                                 whilenotnot uncommon,is isnonetheless
                                                          uncommon,          nonetheless
11
     unacceptable,
     unacceptable, particularly
                   particularly in
                                 in the
                                     the context
                                         context of
                                                 of law
                                                    law enforcement.  In this
                                                        enforcement. In   thiscase,
                                                                               case,racial
                                                                                     racialbias
                                                                                            bias
12
     contributed
     contributed to the death of
                              of JACOB
                                 JACOB ARTURO
                                       ARTURO DOMINGUEZ
                                              DOMINGUEZ by
                                                        by causing
                                                           causing the
                                                                    the officers
                                                                        officers to
                                                                                  to
13
     perceive
     perceive him
              him as more of a threat
                               threat than
                                      than he
                                           he actually
                                              actually was,
                                                       was, resulting
                                                            resulting in
                                                                       in the
                                                                           the officers
                                                                               officers almost
                                                                                        almost
14
     immediately
     immediately shooting
                 shootingand
                          and killing
                              killing him. This act
                                      him. This  act of
                                                      ofviolence
                                                         violencecommitted
                                                                  committed on
                                                                             onaccount
                                                                                account of
                                                                                         of
15
                  DOMINGUEZ’ race is a violation of
     JACOB ARTURO DOMINGUEZ'                     of Civil
                                                    Civil Code
                                                          Code §51.7.
                                                               §51.7.
16
                                             DAMAGES
17
            37.           direct and
                   As the direct and proximate
                                     proximate result
                                               result of
                                                      of the
                                                          the foregoing
                                                               foregoing and
                                                                         and the
                                                                              the death
                                                                                  death of
                                                                                        of the
                                                                                            the
18
     deceased, Plaintiffs have been deprived
                                    deprived of
                                             of his
                                                his care,
                                                    care, comfort,
                                                           comfort, society,
                                                                     society, protection,
                                                                               protection, love,
                                                                                            love,
19
     companionship,
     companionship, affection,
                    affection, solace,
                               solace, moral support, physical assistance in the
                                                                              the operation
                                                                                  operation
20
     and maintenance of the home, and financial
                                      financial support.
                                                support.
21
            38.          further direct
                   As a further  direct and
                                        and proximate
                                            proximate result
                                                       result of
                                                              of the
                                                                  theforegoing,
                                                                      foregoing,Plaintiffs
                                                                                 Plaintiffshave
                                                                                            have
22
     been generally damaged in a sum to be established according
                                                       according to
                                                                 to proof.
                                                                    proof.
23
            47.
            47.          further direct
                   As a further  direct and
                                        and proximate
                                            proximate result
                                                      result of
                                                             of the
                                                                 the death
                                                                      death of
                                                                             ofthe
                                                                                thedeceased,
                                                                                    deceased,
24
     Plaintiffs
     Plaintiffs have incurred reasonable
                              reasonable and
                                         and necessary
                                              necessary expenses
                                                         expenses for
                                                                   fordecedent's
                                                                       decedent'sfuneral,
                                                                                  funeral,
25
26   burial, and memorial services to their damage in an amount
                                                         amount according
                                                                according to
                                                                           to proof.
                                                                              proof.

27          39.    Plaintiffs
                   Plaintiffs are
                              are entitled
                                  entitled to   statutory penalty
                                           to a statutory penalty in the
                                                                      the amount
                                                                           amount of
                                                                                  of $25,000,
                                                                                      $25,000,

28   pursuant to Civil Code §52(b)(2).
                            §52(b)(2).

     AMENDED COMPLAINT FOR VIOLATION
                           VIOLATION OF
                                     OF CIVIL
                                        CIVIL RIGHTS
                                              RIGHTS (42
                                                      (42 U.S.C.
                                                          U.S.C.§1983)
                                                                 §1983)                       8
      Case 5:18-cv-04826-BLF Document 37 Filed 04/12/19 Page 9 of 10



 1                                          PRAYER
 2         WHEREFORE,
           WHEREFORE, Plaintiffs
                      Plaintiffs request the following
                                             following relief:
                                                       relief:
 3         1.
           1.        against all
                  As against all Defendants,
                                  Defendants, for
                                               for compensatory
                                                    compensatory and
                                                                  and statutory
                                                                       statutory damages
                                                                                  damages
 4   according to proof,
                  proof,
 5         2.        against the
                  As against  the individual
                                   individual officer
                                              officer Defendants,
                                                      Defendants, for
                                                                  for an
                                                                      an award
                                                                          award ofofpunitive
                                                                                     punitive
 6   damages;
     damages;
 7         3.                                for an
                  As against all Defendants, for an award
                                                    award of
                                                          of reasonable
                                                             reasonable attorney's
                                                                        attorney’s fees;
                                                                                    fees;
 8         4.                                for costs
                  As against all Defendants, for costs of
                                                       of suit;
                                                          suit; and
                                                                and
 9
           5.     For such other and further
                                     further relief
                                             relief as
                                                    as the
                                                        the Court
                                                            Courtdeems
                                                                  deemsjust
                                                                        justand
                                                                             andproper.
                                                                                 proper.
10
11
12   Dated: March 27,
     Dated: March 27, 2019
                                                     JOHN KEVIN CROWLEY
13
                                                     /s/ John Kevin Crowley
14
                                                     ______________________
15                                                   John Kevin Crowley
                                                              for Plaintiffs,
                                                     Attorney for Plaintiffs,
16                                                   JESSICA DOMINGUEZ INDIVIDUALLY
                                                     AND JESSICA DOMINGUEZ AS
17
                                                     GUARDIAN AD LITEMLITEM FOR
                                                                              FOR JAD
                                                                                  JAD (1),
                                                                                       (1),
18                                                   JAD (2) AND JAD (3)

19
20
21
22
23
24
25
26
27
28
     AMENDED COMPLAINT FOR VIOLATION
                           VIOLATION OF
                                     OF CIVIL
                                        CIVIL RIGHTS
                                              RIGHTS (42
                                                      (42 U.S.C.
                                                          U.S.C.§1983)
                                                                 §1983)                     9
              Case 5:18-cv-04826-BLF Document 37 Filed 04/12/19 Page 10 of 10




 1   United States District Court
     Northern District of California
 2   San Jose Division
               Division
     Case Name:
          Name: Dominguez v. City of San Jose,
                                         Jose, et
                                               et al.
                                                  al.
 3   Case No.: 5:18-cv-04826 BLF
                               BLF
 4                                      CERTIFICATE OF SERVICE
                                                       SERVICE
 5            I,I, the undersigned, under
                                    under penalty
                                          penalty of
                                                  of perjury,
                                                     perjury, certify
                                                              certifyand
                                                                      anddeclare:
                                                                         declare:
 6          That I am a citizen of the United States,
                                              States, over
                                                      over 18
                                                           18 years
                                                              years of
                                                                    of age,
                                                                       age, aaresident
                                                                               residentof
                                                                                        ofor
                                                                                           or
     employed in the County where the herein described mailing took place, and not a partyparty to
                                                                                                to
 7   the within action.
                action.
 8         That my business address
                            address is
                                     is 125
                                        125 S.
                                            S. Market
                                               Market Street,
                                                      Street, Suite
                                                              Suite1200,
                                                                    1200,San
                                                                         SanJose,
                                                                             Jose,California
                                                                                   California
     95113-2288.
     95113-2288.
 9
              That on behalf of John Kevin Crowley, II served the foregoing document(s)
                                     Kevin Crowley,                         document(s) described
                                                                                        described
10   as:
     as:
11         -Plaintiffs’         Complaint
           -Plaintiffs' Amended Complaint
12
13
     on the following person(s) in
                                in this
                                   this action,
                                        action, via
                                                via U.S.
                                                    U.S. Mail
                                                         Mailand
                                                              andelectronic
                                                                  electronictransmission,
                                                                             transmission,as
                                                                                           asset
                                                                                              set
14   forth below:
           below:

15            Marin
              Mann J. Clouse, Sr. Deputy City
                                          City Attorney
                                               Attorney          marin.clouse@sanjoseca.gov
              City of San Jose
                           Jose
16            Office of the City Attorney
              200 E. Santa Clara Street, 16th Floor
17            San Jose, CA 95113-1905
                             95113-1905

18          I declare that the above service was made at the direction of a member of the bar of
     this Court.
          Court.
19
              Executed on April 11, 2019, at San
                                             San Jose,
                                                 Jose, California.
                                                       California.
20
21                                                         s/Mariela Villarreal
                                                                     Villarreal
                                                           ___________________________________
22                                                         Mariela Villarreal
                                                                   Villarreal
23
24
25
26
27
28


                                                       2

                                           CERTIFICATE OF SERVICE
